    Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 1 of 17 PageID: 70



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

                                     :
JANINE KELLEY,                       :
                                     :     Civ. Action No. 19-4926 (RMB)
                   Petitioner        :
                                     :
              v.                     :     OPINION (REDACTED)
                                     :
UNITED STATES OF AMERICA,            :
                                     :
                   Respondent        :
                                     :


BUMB, United States District Judge

        This matter comes before the Court upon Petitioner’s motion

to vacate, set aside or correct sentence under 28 U.S.C. § 2255

(Mot. to Vacate, Dkt. No. 1.), Respondent’s (“the Government”)

answer to the motion (Answer, Dkt. No. 4) 1, and Petitioner’s reply

to the answer. (Reply, Dkt. No 7.) For the reasons discussed below,

the Court denies Petitioner’s motion.




1 The Government failed to attach the exhibits to its Answer on
CM/ECF. The Court relies on the paper copies of the documents
originally submitted to the Honorable Jerome B. Simandle, and the
sentencing transcript filed under seal in the underlying criminal
action. In the accompanying Order, for completeness of the
electronic record, the Court will order the Government to file the
exhibits to the Answer under seal, in compliance with Local Civil
Rule 5.3(c).
 Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 2 of 17 PageID: 71



I.   BACKGROUND

     On   August   9,   2015,   Petitioner,   represented   by   Assistant

Federal Public Defender (“AFPD”) Christopher H. O’Malley, pleaded

guilty before the Honorable Jerome B. Simandle to a one-count

Information charging her with conspiring with Alexander Capasso

(prosecuted separately), to use two minors in the production of

child pornography between November 2011 and October 2012, in

violation of 18 U.S.C. § 2251(a), (e). USA v. Kelley, Crim. No.

16-359 (JBS) (Plea Agreement, Dkt. No. 22.) Petitioner cooperated

against Capasso, and upon the motion of the United States, she

received a significant downward departure pursuant to U.S.S.G. §

5K1.1 and 18 U.S.C. § 3553(e), from an offense level of 43 and an

advisory Guidelines range of a statutory mandatory minimum prison

term of 180 to 360 months, to an offense level of 33 and an advisory

Guidelines range of 135 to 168 months. Id. (Sentencing Tr. at 5,

14, Dkt. No. 33.) On January 19, 2018, Petitioner was sentenced to

serve a 144-month term of imprisonment, followed by ten years of

supervised release. Id. Judgment was entered on January 24, 2018.

Id. (Judgment, Dkt. No. 28.) Petitioner filed a pro se notice of

appeal from her sentence on February 5, 2018, docketed in the Third

Circuit Court of Appeals at No. 18-1246. After consulting with

AFPD O’Malley about the terms of her plea agreement, Petitioner

withdrew her direct appeal. USA v. Kelley, No. 181246 (3d Cir.)

(Mot. to Withdraw, Feb. 21, 2018.) On February 6, 2019, she filed

                                     2
 Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 3 of 17 PageID: 72



the present motion to vacate, set aside or correct sentence under

28 U.S.C. § 2255.

II.   DISCUSSION

      Petitioner seeks relief for violation of her Sixth Amendment

right to effective assistance of counsel at sentencing. She argues

that but for counsel’s errors, she was likely to have received a

shorter sentence.

      A.   The Sixth Amendment Right to Effective Assistance of
           Counsel

      The burden of proof on a claim of ineffective assistance of

counsel under 28 U.S.C. § 2255 lies with the movant. United States

v. Travillion, 759 F.3d 281, 289 (3d Cir. 2014). To meet the

burden, Petitioner must satisfy the two-part test set forth in

Strickland v. Washington, 466 U.S. 668, 687 (1984). The two-part

test requires a petitioner to establish (1) counsel’s deficient

performance and (2) prejudice. Id. The first part of the test

requires a petitioner to show that “counsel made errors so serious

that counsel was not functioning as the ‘counsel’ guaranteed the

defendant by the Sixth Amendment.” Id. Furthermore, courts “must

indulge a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance.” Id. at 689.

      “If it is easier to dispose of an ineffectiveness claim on

the ground of a lack of sufficient prejudice, . . . that course

should be followed.” Strickland, 466 U.S. at 697           “Prejudice” is


                                     3
 Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 4 of 17 PageID: 73



established when there is “a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding

would    have   been   different.”   Strickland,      466    U.S.   at   694.   “A

reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id.

     B.     Ground One: Counsel Failed to Argue for a Proportional
            Sentence under 18 U.S.C. § 3553(6)

     Petitioner contends that her counsel failed to argue, under

18 U.S.C. § 3553(6), for a sentence that was proportional to her

blameworthiness relative to Capasso, who received a twenty-year

sentence pursuant to a Rule 11(c)(1)(C) plea. (Mot. to Vacate ¶9,

Dkt. No. 1.) Petitioner claims that Capasso was far more culpable

than she, because he induced her participation in the offense using

tremendous psychological pressure, and he participated in similar

crimes against other women and children. Petitioner submits that

if her counsel had argued for a proportional sentence under §

3553(6), she would have received less than twelve years, sixty

percent of Capasso’s twenty-year sentence.

        The Government opposes this ground for relief, arguing that

(1) a significant portion of Petitioner’s sentencing memorandum

was devoted to proportionality, although not labeled as falling

under § 3553(6); (2) defense counsel addressed the issue at the

sentencing      hearing;   and   (3)       this   resulted    in    a    sentence




                                       4
 Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 5 of 17 PageID: 74



substantially lower than Capasso’s 20-year sentence. (Answer at 4-

5, Dkt. No. 4.)

      Indeed,   AFPD   O’Malley     argued        for   proportionality     in

Petitioner’s sentencing memorandum, USA v. Kelley, Crim. No. 16-

359(JBS) (Def’s Sentencing Mem., Dkt. No. 24.) Relying on Dr.

Lischick’s expert report, he contended that Capasso, “through a

process of coercive control and manipulation, destroyed and abused

{Petitioner,]” grooming her “over time to submit his will.” Id. at

2-3   (unnumbered).    In   speaking       of   Petitioner’s   family,    AFPD

O’Malley wrote,

            [t]hey deeply believe they and their children
            will be better served and healed by a sentence
            below the minimum statutory range. They
            believe a sentence otherwise would be an
            additional injury to them. They rightfully see
            Alex   Capasso   proportionately    far   more
            blameworthy than [Petitioner]. They greatly
            wish to see a sentence recognize this truth.

Id. at 7.

      Tellingly, at the sentencing hearing, the Honorable Jerome B.

Simandle stated, “[y]ou mentioned proportionality, and I think

this is actually a pretty strong argument for Ms. Kelley, the

proportion between her sentence and Capasso’s sentence.” USA v.

Kelley, Crim. No. 16-359 (JBS) (Sent. Tr. at 41, Dkt. No. 33.) To

which AFPD O’Malley replied, in part, “[a]nd I submit, Your Honor,

that a sentence below the half mark captures her proportionality

with Mr. Capasso….” USA v. Kelley, Crim. No. 16-359 (JBS) (Sent.


                                       5
 Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 6 of 17 PageID: 75



Tr. at 48, Dkt. No. 33.) The Court agreed there were “pretty

striking differences” between the culpability and remorse of the

co-defendants but explained “the only aspect of this where I think

her conduct was worse than Capasso’s was that she was the adult in

charge of these children and that’s a big thing.” (Id. at 95.)

     The   record    establishes     that    AFPD   O’Malley     zealously

advocated, in writing and at the hearing, that Petitioner should

receive less than half the sentence of her co-defendant based on

her proportionate blameworthiness. The Court found this to be “a

pretty strong argument” but ultimately sentenced Petitioner to a

greater sentence than suggested by the defense, sixty percent of

her co-defendant’s sentence, explaining

           [a] sentence needs to be sufficient to protect
           the community from danger. And despite all the
           progress that Ms. Kelley is making, for me to
           vary downward further would, I think, be an
           underestimation of the seriousness of the
           offense, the need to deter and the danger that
           a shorter sentence would present to the
           community.

           There's a need for general deterrence as well.
           Where an individual betrays the trust of
           children who are so young and takes their
           innocence away for the purpose of sexual
           gratification, they ought to know that they're
           going to go to prison for a long time. Worse
           than robbing a bank, worse than selling drugs,
           taking away someone's innocence, creating in
           the children recognition, especially in one of
           the child victims, that something very bad has
           happened, even to the point where the child
           wonders if the child himself or herself is
           responsible for it when of course they
           weren't. But when such a young child is

                                     6
 Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 7 of 17 PageID: 76



           victimized, these are the consequences that
           may be lifelong for the victims.

(Sentencing Tr. at 114-15, Dkt. No. 33.)

     AFPD O’Malley was effective in persuading the Court to impose

a proportionate sentence based on the facts of the case. Courts

may not “engag[e] in a prophylactic exercise to guarantee each

defendant a perfect trial with optimally proficient counsel, but

rather    to   guarantee    each   defendant     a   fair    trial,   with

constitutionally competent counsel.” Marshall v. Hendricks, 307

F.3d 36, 85 (3d Cir. 2002). Petitioner has not established that

her counsel’s performance at sentencing fell below this standard.

Therefore, the Court denies Ground One of the § 2255 motion.

     C.    Ground Two: Failure to Object to Misapplication of USSG
           1B1.2(d) and to the addition of five levels under USSG
           § 4B1.5(b)

     In her second ground for relief, Petitioner argues that her

counsel failed to object to misapplication of USSG § 1B1.2(d), and

to the addition of five levels in offense severity under USSG §

4B1.5(b) in the PSR. (Mot. to Vacate ¶9(b), Dkt. No. 1.) In her

reply to the answer, Petitioner withdraws her claim that counsel

failed to object to the Probation Office’s erroneous application

of U.S.S.G. § 1B1.2(d), acknowledging the enhancement was in fact

proper under U.S.S.G. § 2G2.1(d)(1)). (Reply at 2, Dkt. No. 7.)

Further, Petitioner explains that the five offense level increase

under USSG § 4B1.5(b) was applicable, but her counsel should have


                                     7
    Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 8 of 17 PageID: 77



argued for a variance because the broadly worded enhancement was

intended for repeat sexual offenders who presented a danger to the

public, which was not the situation here. (Reply at 3-6, Dkt. No.

7.) Petitioner contends that if her counsel had advanced the

argument, the Court would have been bound to consider it and

ultimately might have imposed a lower sentence in response to a

“lower starting point” in the Guidelines range. (Id.)

        USSG § 4B1.5(b) (2011) 2 provides, in relevant part:

              (b) In any case in which the defendant’s
              instant offense of conviction is a covered sex
              crime, neither §4B1.1 nor subsection (a) of
              this guideline applies, and the defendant
              engaged in a pattern of activity involving
              prohibited sexual conduct:

                   (1) The offense level shall be 5 plus the
                   offense level determined under Chapters
                   Two and Three….

        There is no dispute that § 2251 is a covered sex crime. (Reply

at 3-6, Dkt. No. 7.) See U.S.S.G. § 4B1.5, comment note 2; U.S. v.

Heiser, 473 F. App’x 161, 169 (3d Cir. 2012). Petitioner is not a

career offender pursuant to U.S.S.G. § 4B1.1, and she did not have

any prior sex offense convictions at the time of her sentencing.

(PSR at 38-40, 44-45.) Petitioner pled guilty to conspiring with

Alexander     Capasso    to   use   two       minors   under   her   care   in   the

production of child pornography between November 2011 and October


2 Available at https://www.ussc.gov/guidelines/2015-guidelines-
manual/archive/2011-index (last visited July 7, 2021).


                                          8
 Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 9 of 17 PageID: 78



2012, in violation of 18 U.S.C. § 2251(a), (e). USA v. Kelley,

Crim.   No.    16-359   (JBS)   (Plea   Agreement   at   1,   Dkt.   No.   22.)

Petitioner’s     pattern   of   activity    involving    prohibited    sexual

conduct with minors is described in the PSR. For example, after

being confronted with numerous images and screenshots of child

pornography, Petitioner admitted to sexually abusing Minor Girl 1

when she was three-years-old in 2011 until she was five-years-old.

(PSR ¶¶ 45, 54.) Additionally, two videos were recovered showing

Petitioner sexually abusing Minor Boy 1, six-years-old at the time.

(Id.)

     Application Note 4(B)(1) to USSG § 4B1.5(b) provides:

              (i) [f]or purposes of subsection (b), the
              defendant engaged in a pattern of activity
              involving prohibited sexual conduct if on at
              least two separate occasions, the defendant
              engaged in prohibited sexual conduct with a
              minor.

              (ii) Occasion of Prohibited Sexual Conduct.—
              An occasion of prohibited sexual conduct may
              be considered for purposes of subsection (b)
              without regard to whether the occasion (I)
              occurred during the course of the instant
              offense; or (II) resulted in a conviction for
              the conduct that occurred on that occasion.

     Petitioner’s conduct, described above, clearly fell within

the definition of Application Note 4(b)(1) and called for an

increased sentence. Based on the facts of the case, if defense

counsel had argued for a variance because application of USSG §

4B1.5(b) was too harsh, he was unlikely to be successful. Moreover,


                                        9
 Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 10 of 17 PageID: 79



any such argument would have invited the Government to review the

instances and details of Petitioner’s prohibited sexual conduct

with a minor, increasing the potential for a higher sentence than

Petitioner received by counsel focusing on her acceptance of

responsibility, remorse, and proportionality. Therefore, there was

a strategic reason not to argue that the Court should vary downward

because Petitioner’s pattern of prohibited sexual conduct with a

minor was undeserving of a five level increase in offense level.

“[C]ounsel is not ineffective for failing to raise meritless

claims.” U.S. v. Berry, 314 F. App’x 486, 487 (3d Cir. 2008)

(citing Parrish v. Fulcomer, 150 F.3d 326, 328 (3d Cir. 1998).

Therefore, the Court denies Ground Two of the § 2255 motion.

     D.    Ground Three: Counsel Failed to Effectively Use Dr.
           Lischick’s Expert Report

     Although her counsel obtained a comprehensive expert report

by Dr. Cynthia M. Lischick, Petitioner contends AFPD O’Malley

failed to use the report effectively to argue for a lighter

sentence. (Mot. to Vacate ¶9(c)(1), Dkt. No. 1.)

           1.    Counsel Failed to Advance a Coherent Theory

     Petitioner contends that her counsel failed to advance a

coherent   theory,    in   writing   or   at   allocution,    of   why   the

information in the expert report by Cynthia M. Lischick warranted

a substantially mitigated sentence. (Mot. to Vacate ¶9(c), Dkt.

No. 1.)


                                     10
Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 11 of 17 PageID: 80



       In response, the Government asserts the record shows defense

counsel relied on and explained Dr. Lischick’s report in the

sentencing memorandum and at the sentencing hearing. (Answer at 8-

9, Dkt. No. 4.) Further, counsel coherently argued “that Capasso

abused Kelley – he broke down her will and she acted at his mercy;

“but     for”   Capasso,   Kelley     would   never      have    committed    this

offense….” (Id. at 9.)

       In    reply,   Petitioner     points   to   comments      by    the   Court

indicating that the Court did not “fully accept Dr. Lischick’s

analysis.” (Reply at 6-7, Dkt. No. 7.) Petitioner blames counsel

for his apparent inability “to articulate his expert’s reasoning

and conclusions without her presence in the courtroom.” (Id. at

7.)

       The record does not support Petitioner’s conclusion that

counsel’s deficient presentation of the expert report resulted in

the Court’s failure to accept Dr. Lischick’s conclusions in full.

In Petitioner’s sentencing memorandum, under the heading “Coercive

Control,” AFPD O’Malley summarized the detailed facts supporting

Dr. Lischick’s conclusions. USA v. Kelley, Crim. No. 16-359 (JBS)

(Def’s      Sentencing   Mem.   at   5-7,   Dkt.   No.    24.)    He   succinctly

explained “Alex Capasso saw her as a mark he could turn through a

campaign of coercive control by humiliation, degradation, and

dominance over her.” (Id. at 6.) He further noted that Petitioner

had not suffered from PTSD with dissociative symptoms or aspects

                                       11
 Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 12 of 17 PageID: 81



of Battered Woman’s Syndrome and Stockholm Syndrome before she met

Capasso, and these conditions were “highly likely a direct result

of Capasso’s battering in the context of coercive control.” (Def’s

sentencing      Mem.   at   5,   Dkt.    No.        24.)   He     further   argued     that

Petitioner submitted to Capasso’s demands for child molestation

and pornography “in order to avoid further abuse,” which had

included sodomy, rape, and beatings. (Id.) He reiterated Dr.

Lischick’s       conclusion       that      Petitioner’s             “decisions-making

processes were no longer her own and she functioned like a ghost

walking, a programmed robot, going through the motions of carrying

out Capasso’s demands without free will….” (Id. at 6.) Petitioner’s

sentencing memorandum does not support Petitioner’s argument that

her   counsel    failed     to   advance        a    coherent      explanation    of   Dr.

Lischick’s report.

           2.      Counsel Failed to Present the Expert in Court and
                   Failed to Respond Adequately to the Court’s
                   Questions About the Expert Report

      Petitioner       further    argues            that   AFPD     O’Malley     did    not

effectively present Dr. Lischick’s report because he failed to

have her testify at the sentencing hearing and did not have her CV

available. (Mot. to Vacate, ¶9(c)(2), Dkt. No. 1.) Petitioner also

points to O’Malley’s agreement with the Court’s comment that one

of Dr. Lischick’s conclusions was “an overstatement.” (Id.) She

faults her counsel for not requesting a continuance to present Dr.

Lischick’s testimony, after it became clear that the Court had

                                           12
Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 13 of 17 PageID: 82



unanswered questions about the expert’s report. (Mot. to Vacate

¶9(c)(ii), Dkt. No. 1.)

     The Government maintains that the decision of whether to call

an expert witness is an issue best left to the professional

strategic judgment of the attorney familiar with the case. (Answer

at 9, Dkt. No. 4.) Cross-examination of psychological experts can

be   very    detrimental    to    a    defendant’s     argument    and   end    up

highlighting     the   weaknesses       of   a   case.   (Id.)    Finally,     the

Government contends that Petitioner has not shown any prejudice in

failing to call Dr. Lischick as a witness because her testimony

would not have affected the seriousness of the offense and the

harm to the victims, which formed the basis for the Court’s

decision not to impose a lighter sentence.

     In reply, Petitioner asserts “the ability to hear and question

the expert in person is reasonably likely to have overcome the

Court’s tendency to minimize Capasso’s ‘coercive control’” over

Petitioner. (Reply at 6, Dkt. No. 7.) Petitioner admits that her

counsel argued for a mitigated sentence with modest success, but

“he did not embrace and articulate the full mitigating power of

Dr. Lischick’s conclusions.” (Id. at 7.)

     The sentencing transcript, reviewed in its entirety, does not

support Petitioner’s conclusion that the Court would have imposed

a lighter sentence but for her counsel’s failure to present Dr.

Lischick’s     testimony.        The    Court    did     not     struggle      with

                                        13
    Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 14 of 17 PageID: 83



understanding the theory and conclusions presented in the report,

but rather disagreed, based on the facts, with the conclusion that

Petitioner had no control at all over her conduct. Petitioner

argues, despite Dr. Lischick’s statement in her report that “expert

testimony on battering and its effects involves a relatively new

area of psychological assessment” 3 that her counsel was ineffective

because he failed to convince the Court that she had no control

over her actions. “The proper measure of attorney performance” is

“reasonableness under prevailing professional norms.” Strickland,

466 U.S. at 688. Petitioner has not cited to any professional

standard that requires counsel to convince a sentencing court to

fully credit an expert’s testimony, particularly in a relatively

new psychological area.

        Here,   the   Court   pointed   to   conduct   by   Petitioner    that

suggested she maintained some level of free will, stating

              [m]any of the things she did, she did when
              Capasso was not present. Maybe he was present
              in her brain, and certainly I think there's
              something to that from Dr. Lischick's report,
              but he certainly was not physically present.
              … she was even in psychotherapy at the time
              that this was going on and didn't see fit to
              mention it to any therapist[.]

(Sentencing Tr. at , Dkt. No. 33.) Based on these facts, and that

Petitioner exercised free will by refusing some of Capasso’s

greater demands concerning the production of child pornography


3    USA v. Kelley, Crim. No. 16-359(JBS) (Expert Report at 1.)
                                        14
Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 15 of 17 PageID: 84



(PSR ¶¶ 68. 99, 100), it was not unreasonable for defense counsel

to agree that the expert’s conclusion that Petitioner lacked free

will   was     an   “overstatement.”       And   yet,    the   Court      clearly    was

persuaded that Capasso exercised a great deal of control over

Petitioner, stating that “Mr. Capasso, I think, was a mastermind

of preying upon her and her weaknesses.”                 Ultimately, however, the

Court stated,

               [a] sentence needs to be sufficient to protect
               the community from danger. And despite all the
               progress that Ms. Kelley is making, for me to
               vary downward further would, I think, be an
               underestimation of the seriousness of the
               offense, the need to deter and the danger that
               a shorter sentence would present to the
               community.

       At    the    sentencing     hearing,      Petitioner       acknowledged       her

responsibility        and     remorse      for   her     actions,      resulting     in

mitigation of her sentence. (Sentencing Tr. at 66-80, Dkt. No.

33.)   Her     position     now   that     her   counsel    was     constitutionally

inadequate for failing to convince the Court that she had no

control      over   her     actions   is    contrary      to   her    acceptance     of

responsibility. In any event, “[c]ounsel is strongly presumed to

have    rendered     adequate      assistance      and     made     all    significant

decisions in the exercise of reasonable professional judgment” id.

at 690, and Petitioner has not demonstrated otherwise. Therefore,

the    Court    denies      the   third    and   final     ground    for    relief   in

Petitioner’s motion to vacate. Because the record in this case


                                           15
 Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 16 of 17 PageID: 85



conclusively shows that Petitioner has failed to establish that

her   counsel’s    performance         was        constitutionally       defective      and

resulted in prejudice to her at sentencing, no evidentiary hearing

is required. See United States v. Padilla-Castro, 426 F. App'x 60,

63 (3d Cir. 2011) (“A hearing is unnecessary when ‘files and

records of the case conclusively show that the prisoner is entitled

to no relief.’ 28 U.S.C. § 2255(b).”)

III. CERTIFICATE OF APPEALABILITY

      Pursuant to 28 U.S.C. § 2253(c)(1)(B), unless a circuit

justice or judge issues a certificate of appealability, an appeal

may not be taken from a final order in a proceeding under 28 U.S.C.

§ 2255. A certificate of appealability may issue “only if the

applicant has made a substantial showing of the denial of a

constitutional     right.”      28     U.S.C.       §    2253(c)(2).     “A    petitioner

satisfies this standard by demonstrating that jurists of reason

could   disagree     with   the      district           court’s   resolution       of   his

constitutional claims or that jurists could conclude the issues

presented   are      adequate     to    deserve          encouragement        to   proceed

further.” Miller-El v. Cockerell, 537 U.S. 322, 327 (2003).

      Jurists   of    reason    could        not     disagree     with    this     Court’s

resolution of Petitioner’s challenge to her sentence. Therefore,

the Court denies a certificate of appealability.




                                             16
Case 1:19-cv-04926-RMB Document 11 Filed 07/21/21 Page 17 of 17 PageID: 86



IV.   CONCLUSION

      For the reasons discussed above, the record as a whole falls

far short of supporting a finding of prejudice from any of the

alleged   deficiencies     of    Petitioner’s     counsel.     Therefore,

Petitioner’s motion to vacate, set aside or correct sentence under

28 U.S.C. § 2255 is denied, and a certificate of appealability

shall not issue.



An appropriate Order follows.



Dated: July 20, 2021

                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District




                                    17
